DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.     A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.
3.     Applicants’ amendment and response of 3/25/2022 are acknowledged. Claims 40-43 have been amended. 
Status of Claims
4.	Claims 1-4 and 6-19, 25-27 and 32-43 are pending. Claims 40-43 have been amended.  Claims 5, 20-24 and 28-31 have been canceled by previous  amendments.

Objections Withdrawn
5.     Objection to claims 40-43, made in paragraph 11 of the office action mailed 1/25/2022 is withdrawn in view of applicants’ amendment and response of 3/25/2022. 

Rejections Maintained
Claim Rejections - 35 USC § 103

6.    Rejection of claims  1-4, 6, 8 , 9 and 32-39 under 35 U.S.C. 103 as being un-patentable over Murgolo et al.  (US Patent number 9181652) in view of Savidge et al. (US 201503449940 A1);  He et al. (Nature Genetics vol.43, no 1, 2015) and Haynes et al. (WO2008118469A2), is maintained.
The rejection as stated below:
       Claims  1-4, 6, 8 , 9 and 32-39 are rejected under 35 U.S.C. 103 as being un-patentable over Murgolo et al.  (US Patent number 9181652) in view of Savidge et al. (US 201503449940 A1);  He et al. (Nature Genetics vol.43, no 1, 2015) and Haynes et al. (WO2008118469A2).  
          The claims are drawn to:
	Amended claim 1 is a method of preventing the recurrence of a Clostridium difficile (C. difficile) infection comprising:
	administering a therapeutically effective amount of bezlotoxumab that targets C. difficile toxin B (TcdB treatment) to a patient in need thereof, 
	wherein said patient, prior to the administration of the TcdB treatment, has tested positive for at least one copy of a better response allele from one or more TcdB treatment response markers; wherein the one or more TcdB treatment response marker is selected from the group consisting of:
a)    the T allele of the rs2516513 single nucleotide polymorphism (SNP); 
b)    the A allele of the rsl 13379306 SNP; 
c)    the A allele of the rs76166871 SNP 
d)    the HLA-DRB1 *07:01 allele of the HLA-DRB1 gene; 
e)    the HLA-DQB1 *02:02 allele of the HLA-DQB1 gene; 
f)    the HLA-DQA1 *02:01 allele of the HLA-DQA1 gene and 
g)    a linked variant having a linkage disequilibrium value r2  0. 75 to one or more of the TcdB treatment response markers set forth in a) - f).

	Claim 2 is the method of claim 1, wherein the treatment that targets TcdB is a TcdB antibody or an antigen binding fragment thereof.
     Murgolo et al. teach that Bezlotoxumab is an anti-C. difficile toxin B human monoclonal antibody useful for the treatment and prevention of C. difficile infection. Understanding the nature of the bezlotoxumab interaction with the toxin B is important to the design of further therapeutic antibodies and vaccines for treating C. difficile infection ( see claims, para 0005, 0007 figures 1-4 and detail description  of invention). Murgolo et al. teach use of Bezlotoxumab in the manufacturer of a medicament for the prevention of C. difficile recurrence in human patient ( col.1 ln 38-39), therapeutic antibodies and vaccines for treating C. difficile infection ( cil.2, line5-7), complexes between any such and an antibody (e.g. bezlotoxumab) or an antigen biding fragment of thereof which binds specifically to the polypeptide are parts of the present invention ( col12 ln 52 to col 13 ln 54) and wherein the antibody or fragment  is sn sntibody which is bezlotoxumab combining the antibody or fragment with a pharmaceutically acceptable carrier. ( para 0007 and 0010). Murgolo et al. teach C. difficile toxin B (TcdB) antibody or an antigen biding fragment of thereof ( see brief detail of the inventions and figures). Murgolo et al. teach TcdB CDRs, sequences and heavy and light chains ( limitations of claims 3-4) see tables 1-5 and sequences 1-12 . Murgolo et al. do not teach one or more treatment of C. difficile infection antibiotic  treatment such as vancomycin, metronidazole, and fidaxomicin.   
  Savidge et al. teach a method of preventing the recurrence of a Clostridium difficile infection ( para 0006), the invention  encompasses treatment application related to recurrent C. difficile infection. In some embodiment the invention encompasses diagnostic, preventive and/or prognostic recurrent Clostridium difficile infection comprising administering a therapeutically effective of a treatment that targets C. difficile toxin B (TcdB treatment ) in a patient in need thereof,  wherein said patient prior to treatment to the administration of the TcdB treatment, has tested positive for at least one copy  of a better response allele from one or more TcdB markers ( claim  26).
Savidge et al. teach a method of treating an individual having or at risk of having recurrent pathogenic C. difficile infection, comprising the step of administering a C. difficile treatment to the individual when there are alterations in gut microflora and the alterations are determined by nucleic acid analysis of a sample from the individual ( para 0008), where the analysis indicates that levels of one or more bacteria are present in elevated amounts or that the levels  of one or more bacteria are present in reduced amounts, the individual is provided a particular treatment (para 0024). Savidge et al. teach one or more treatment of C. difficile infection antibiotic  treatment such as vancomycin, metronidazole, and fidaxomicin ( see para 0007, 0067-0070 and 0074).
Savidge et al. do not specifically  teach one or more TcdB response markers in the T allele of the rs2516513 or SNP.
      He et al. teach a method of identifying SNPs related to C. difficile infection in a patient sample ( page , para 4-5). He et al. sequenced the genomes of global of C .difficile  027/B1/NAP1 (n=151) isolated primarily from hospitalized patients ( table 1) 536 SNPs downstream phylogenic analysis . He et al. do not  teach rs2516513.
        Haynes et al. teach rs2516513. As a SNP associated with HIV ( see abstract and table 2). 
         Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to treat all patients, whether having a normal response allele or a better response allele, in order to prevent the recurrence of a C. difficile infection in all patients in need thereof.
       In this case, it would be prima facie obvious at the time the invention was made to modify the method of Murgolo et al.  et al. and add the treatment of C. difficile infection antibiotic  treatment such as vancomycin, metronidazole, and fidaxomicin since Savidge et al. teach preventing and reducing  C. difficile infection in a patient. Also He et al. and Haynes et al. teach SNPs as response markers. As to limitations of claims 32-39 variant links they would be considered optimization of experimental parameters and would be obvious to one of ordinary skill in the art. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine different antibodies in a treatment method thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Applicants’ Arguments
7.    Applicant's arguments filed 3/25/2022  have been fully considered but they are not persuasive. Applicants argue:
          It is well-established law for an obviousness rejection under 35 U.S.C. § 103 that the references, either alone or combined, must provide all of the elements of the claim. The Office is required to make “a searching comparison of the claimed invention — including all its limitations — with the teaching of the prior art.” Jn re Ochiai, 71 F.3d 1565, 1572 (Fed. Cir. 1995), and CFMT vy. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003). While the Supreme Court in KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007) rejected a rigid approach to the obviousness analysis, the Court did not remove the legally established requirement that each element of each claim must be taught in the documents or known as common knowledge as cited by the Examiner. See Jn re Vaeck, 20 USPQ2d 1438, 1442 (Fed. Cir. 1991); see also MPEP § 706.02(j). The Court indicated that “[t]o facilitate review, this analysis should be made explicit.” KSR, 550 U.S. at 418 (citing Jn re Kahn, F.3d 977, 988 (Fed. Cir. 2006)).
        The failure of an asserted combination to teach or suggest each and every feature of a claim remains fatal to an obviousness rejection under 35 U.S.C. § 103, despite any recent revision to the Manual of Patent Examining Procedure (MPEP).
 a) Murgolo ef al.
          Applicant agrees that bezlotoxumab is a known treatment however, the claims properly read as a whole recite specific patients in need, that prior to the administration of the TcdB treatment, have tested positive for at least one copy of a better response allele from one or more TcdB treatment response markers. None of the references mention better response alleles, let alone suggest that such alleles even exist. That teaching comes solely from Applicant’s specification.
b) Savidge et al.
    While Murgolo et al. does not teach or suggest any methods to prevent recurrence, the Examiner cites Savidge et al. to fill in this missing element. Here too, the Examiner
 misapprehends what Savidge et al. provides either alone or combined with Murgolo ef a/. and any of the other cited references.
         Applicant agrees that Savidge et al., is directed to biomarkers of recurrent C. difficile infection, however Savidge et al. does not provide for any genetic markers from the patient, let alone the markers recited in the claims. Savidge el al. does not provide any teaching or suggestion that recurrent C. difficile infection is associated with the genotype of a patient in need of TcdB treatment. Rather as acknowledged by the Examiner, Savidge ef al. provides to “a method of treating an individual having or at risk of having recurrent pathogenic C. difficile infection, comprising the step of administering a C. difficile treatment to the individual when there are alterations in gut microflora and the alterations are determined by nucleic acid analysis of a sample from the individual” Office Action at page 5. How gut microflora genotypes relates to a patient’s genotype is not explained nor is a rationale and basis for selecting He ef al. or     
          Haynes et al., the only cited references that are even remotely related to a patient genotype.
c) He et al.
       The Examiner attempts to rely on He et al. to reconstruct Applicant’s claimed invention, alleging that “He et al. teach a method of identifying SNPs related to C. difficile infection in a patient sample.” Id. at page 5. Applicant respectfully disagrees.
Even if He et al. teaches a method of identifying SNPs, they are not patient SNPs but rather polymorphisms in C. difficile. He et al. is completely silent regarding any human SNPs, human genotypes or patient markers. He et al. does not teach, suggest, or otherwise provide any guidance that better response alleles even exist, let alone the one or more TcdB treatment response markers as recited in the claims.
        Haynes et al. is not analogous art or reasonably pertinent to the claimed invention and is therefore not proper prior art under and cannot form a proper basis for a rejection under 35 U.S.C § 103.
     Second, even if Haynes et al. mentions rs2516513, it is merely one of over a 100 different SNPs and is mentioned only once by Haynes et al. The Examiner does not provide any showing that a person would have selected rs2516513 from the lengthy list of Haynes ef al. Indeed, a marker mentioned only once would not be selected over the markers actually identified by Haynes ef a/. as important (e.g., rs2395029, rs9264942, rs6457374 rs9261174; rs2074480, 187758512, rs9261129; rs3869068; rs2301753; and rs2074479). See Haynes at page 3, lines 12 to 15, at Figures 4A to 4J. Indeed, rs2516513 has a p-value that is 3 to 6 orders of magnitude lower than the preferred SNPs of Haynes. See Haynes at page 24, Table 2. Clearly, the only basis for selecting rs2516513 is hindsight based on Applicant’s specification.

Office Response
8.    Applicant's arguments filed 3/25/2022  have been fully considered but they are not persuasive. 
      In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
       Furthermore, in response to applicant's argument that Murgolo et al. does not teach or suggest any methods to prevent recurrence, it is the examiner’s  position that Savidge et al. teach a method of preventing the recurrence of a Clostridium difficile infection ( para 0006), the invention  encompasses treatment application related to recurrent C. difficile infection.
Applicants' arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
         In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been prima facie obvious at the time of applicants’ invention it would be prima facie obvious at the time the invention was made to modify the method of Murgolo et al.  et al. and add the treatment of C. difficile infection antibiotic  treatment such as vancomycin, metronidazole, and fidaxomicin since Savidge et al. teach preventing and reducing  C. difficile infection in a patient. Also He et al. and Haynes et al. teach SNPs as response markers. As to limitations of claims 32-39 variant links they would be considered optimization of experimental parameters and would be obvious to one of ordinary skill in the art. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
  Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine different antibodies in a treatment method thus the combination would have thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
       In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
     In response to applicant's argument that Haynes et al.  is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Haynes et al. teach rs2516513, as a SNP associated with HIV ( which is a SNP associated with an infectious microorganism .
Therefore, Applicants arguments have not been found persuasive and the rejection is maintained. 

Rejections Maintained
  Claim Rejections - 35 USC § 103
9.      Rejection of claims    10-19 under 35 U.S.C. 103 as being un-patentable over Savidge et al. (US 201503449940 A1) in view of He et al. (Nature Genetics vol.43, no 1, 2015) and Haynes et al. (WO2008118469A2) and further in view of Humphreys et al. (US 2014/0348844), is maintained
The rejection was as stated below:
   Claims  10-19 are rejected under 35 U.S.C. 103 as being un-patentable over Savidge et al. (US 201503449940 A1) in view of He et al. (Nature Genetics vol.43, no 1, 2015) and Haynes et al. (WO2008118469A2) and further in view of Humphreys et al. (US 2014/0348844).  
          The claims are drawn to:
Amended claim 10. A method of determining if a patient is likely to respond to a medicament that targets C. difficile toxin B (TcdB) in a human patient, said method comprising: 
(a) obtaining or having obtained a biological sample from said patient;
(b) determining whether a better response allele of at least one TcdB response marker[[, ]] is present in the biological sample, wherein the TcdB response marker is selected from the group consisting of:
    i. the T allele of the rs2516513 single nucleotide polymorphism (SNP);
    ii. the A allele of the rs1 13379306 SNP;
    ili. the A allele of the rs76166871 SNP;
    iv. the HLA-DRB1*07:0/ allele of the HLA-DRB1 gene;
    v. the HLA-DOB/*02:02 allele of the HEA-DQOB/ gene;
    vi. the HLA-DQA1*02:0/ allele of the HLA-DQA/J gene and
     vii. a linked  ariant having a linkage disequilibrium r° value of at least 0.75 toef one or   
       more of the TcdB treatment response markers set forth in (i - vi) and
(c) diagnosing the patient as susceptible to treatment with a TcdB medicament when the presence of the better response allele in the biological sample is detected.
     Savidge et al. teach a method of preventing the recurrence of a Clostridium difficile infection ( para 0006), the invention  encompasses treatment application related to recurrent C. difficile infection. In some embodiment the invention encompasses diagnostic, preventive and/or prognostic recurrent Clostridium difficile infection comprising administering a therapeutically effective of a treatment that targets C. difficile toxin B (TcdB treatment ) in a patient in need thereof,  wherein said patient prior to treatment to the administration of the TcdB treatment, has tested positive for at least one copy  of a better response allele from one or more TcdB markers ( claim  26).
Savidge et al. teach a method of treating an individual having or at risk of having recurrent pathogenic C. difficile infection, comprising the step of administering a C. difficile treatment to the individual when there are alterations in gut microflora and the alterations are determined by nucleic acid analysis of a sample from the individual ( para 0008), where the analysis indicates that levels of one or more bacteria are present in elevated amounts or that the levels  of one or more bacteria are present in reduced amounts, the individual is provided a particular treatment (para 0024). Savidge et al. teach one or more treatment of C. difficile infection antibiotic  treatment such as vancomycin, metronidazole, and fidaxomicin ( see para 0007, 0067-0070 and 0074).
Savidge et al. do not specifically  teach one or more TcdB response markers in the T allele of the rs2516513 or SNP.
      He et al. teach a method of identifying SNPs related to C. difficile infection in a patient sample ( page , para 4-5). He et al. sequenced the genomes of global of C .difficile  027/B1/NAP1 (n=151) isolated primarily from hospitalized patients ( table 1) 536 SNPs downstream phylogenic analysis .One of or He et al. do not  teach rs2516513.
        Haynes et al. teach rs2516513. As a SNP associated with HIV ( see abstract and table 2). The benefit of the teaching of He et al., and Haynes et al. and motivation  of combining  with Savidge et al. is that treatment response markers are useful to identify patients who are most likely to benefit from treatment with a treatment that target TcdB antibodies of C. difficile.
    Humphreys et al. teach pharmaceutical composition and prescribing information wherein the pharmaceutical composition comprises a pharmacogenetic indication for the treatment of C. difficile infection  or the prevention of C. difficile recurrence  in the patients ( claim 27). Humphreys et al. teach a pharmaceutical composition according to claim 26 , comprising two or more antibodies specific to TcdB (para 0012). Humphreys et al. teach there is provided a monoclonal antibody specific to antigen TcdA or TcdB, wherein the antibody has affinity for the target antigen and is suitable for reducing the duration and/or severity of diarrhea and morbidity in a patient with  C. difficile infection  or the risk of infection (para 0371). Humphreys et al. teach dosages treatment maybe a single dose schedule or a multiple dose schedule( par 0392). Humphreys et al. teach combination or formulation is administered by a parenteral route, the data in the examples generated in the hamsters indicates that the doses administered by this route reach the gut and thus are able to generate a therapeutic effect.
       Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to treat all patients, whether having a normal response allele or a better response allele, in order to prevent the recurrence of a C. difficile infection in all patients in need thereof.
       In this case, it would be prima facie obvious at the time the invention was made to modify the method of Savidge et al. to add the antibodies of Humphreys et al. for determining if a  patient infected with  C. difficile infection likely respond to treatment . Also He et al. and Haynes et al. teach SNPs as response markers.  The benefit of the teaching of He et al., and Haynes et al. and motivation  of combining  with Savidge et al. is that treatment response markers are useful to identify patients who are most likely to benefit from treatment with a treatment that target TcdB antibodies of C. difficile.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine different antibodies in a treatment method thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Applicants’ Arguments
10.    Applicant's arguments filed 3/25/2022  have been fully considered but they are not persuasive. See the arguments in paragraph 8 above.

Office Response
11.    Applicant's arguments filed 3/25/2022  have been fully considered but they are not persuasive. See the arguments in paragraph 9 above. 

New Rejection
  Claim Rejections - 35 USC § 103
12.    Claims   25-27 and 40-43   are rejected under 35 U.S.C. 103 as being un-patentable over Savidge et al. (US 201503449940 A1) in view of He et al. (Nature Genetics vol.43, no 1, 2015) and Haynes et al. (WO2008118469A2) and further in view of Sambol et al. Infection and Immunity, vol. 68, no. 10, pp.5450-5457 Oct 2000.
       The claims are drawn to: A kit for testing a patient for the presence or absence of at least one copy of a better response allele of one or more TcdB treatment response markers selected from the group consisting of:
a) the T allele of the rs2516513 single nucleotide polymorphism (SNP); 
b) the A allele of the rs113379306 SNP;
 c) the A allele of the rs76166871 SNP; 
d) the HLA-DRB1*07:0/ allele of the HLA-DRB/ gene; 
e) the HLA-DQB1*02:02 allele of the HLA-DQOBI gene;
 f) the HLA-DQA1*02:01 allele of the HLA-DQA/ gene; and 
g) a linked variant having a linkage disequilibrium r’ value of at least 0.75 to the TcdB treatment response marker set forth in a) - f, wherein the kit comprises a set of oligonucleotides designed to genotype at least one of the TcdB treatment response markers.
        Savidge et al.  teach a kit for testing  a patient for the presence or absence of at least one copy of a better response allele of one or more TcdB treatment response markers (para [0044] " compositions and kits of the invention can be used to achieve methods of the invention”; [0102]  "Any of the compositions described here in maybe comprised in a kit. In a non-limiting example, one or more reagents to analyze
Nucleic acid and/or one or more CDI therapies maybe comprised in a kit. The kits will comprise any of its components in suitable container means") see para 0063, 0102-0106. Savidge et al.  teach oligonucleotide probes, and genotypes ( see 0003, 0109-0115, 0113, 0118, 0121, 0123.
     Savidge et al. teach a method of preventing the recurrence of a Clostridium difficile infection ( para 0006), the invention  encompasses treatment application related to recurrent C. difficile infection. In some embodiment the invention encompasses diagnostic, preventive and/or prognostic recurrent Clostridium difficile infection comprising administering a therapeutically effective of a treatment that targets C. difficile toxin B (TcdB treatment ) in a patient in need thereof,  wherein said patient prior to treatment to the administration of the TcdB treatment, has tested positive for at least one copy  of a better response allele from one or more TcdB markers ( claim  26).
Savidge et al. teach a method of treating an individual having or at risk of having recurrent pathogenic C. difficile infection, comprising the step of administering a C. difficile treatment to the individual when there are alterations in gut microflora and the alterations are determined by nucleic acid analysis of a sample from the individual ( para 0008), where the analysis indicates that levels of one or more bacteria are present in elevated amounts or that the levels  of one or more bacteria are present in reduced amounts, the individual is provided a particular treatment (para 0024). Savidge et al. do not specifically  teach one or more TcdB response markers in the T allele of the rs2516513 or SNP.
      He et al. teach a method of identifying SNPs related to C. difficile infection in a patient sample ( page , para 4-5). He et al. sequenced the genomes of global of C. difficile  027/B1/NAP1 (n=151) isolated primarily from hospitalized patients ( table 1) 536 SNPs downstream phylogenic analysis .One of or He et al. do not  teach rs2516513.
        Haynes et al. teach rs2516513. As a SNP associated with HIV ( see abstract and table 2). The benefit of the teaching of He et al., and Haynes et al. and motivation  of combining  with Savidge et al. is that treatment response markers are useful to identify patients who are most likely to benefit from treatment with a treatment that target TcdB antibodies of C. difficile.
Sambol et al. teach kit comprises a set of oligonucleotides designed to genotype at least one of the TcdB ( see 5481).
    Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to treat all patients, whether having a normal response allele or a better response allele, in order to prevent the recurrence of a C. difficile infection in all patients in need thereof. Savidge et al.  teach a kit for testing  a patient for the presence or absence of at least one copy of a better response allele of one or more TcdB treatment response markers (para [0044] " compositions and kits of the invention can be used to achieve methods of the invention”; [0102]. As to limitations of claims 40-42 variant links they would be considered optimization of experimental parameters and would be obvious to one of ordinary skill in the art. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
 The combination of the prior teach the instant invention.

Conclusion
13.    No claims are allowed.
14.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thru-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        August 12, 2022



/JANA A HINES/Primary Examiner, Art Unit 1645